DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3/ 5-6/ 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurimoto et al. JP 2012187202 A [Kurimoto].
Regarding claim 1, Kurimoto teaches A rotation operation device [see the chemical liquid flow rate setting unit 900, fig. 6] including a rotation operation member [see setting dial 901, fig. 6] capable of rotating about a predetermined axis [along shaft 907, fig. 6], comprising: a magnet [902] that is ring-shaped [see 902, fig. 8] and is magnetized [N or S] in a magnetization direction parallel to the predetermined axis [N or S are parallel to the predetermined axis along shaft 907] such that a plurality of magnetic poles alternate [see N and S, fig. 8], the magnet being configured to rotate about the predetermined axis along with rotation of the rotation operation member [the attached translation discloses that the permanent magnet 902 shown in FIG. 6 is accommodated in the internal space 901S of the setting dial 901 and is fixed by an adhesive … the shaft portion 907 so as to be endlessly rotatable along the clockwise CW and the counterclockwise CCW … so that the setting dial 901 is moved from the shaft portion 907 in the X1 direction. However, it is attached to the shaft portion 907 so as to be rotatable, which means 
Regarding claim 2, Kurimoto teaches the rotation operation device according to claim 1, further comprising a rotation detection section  configured to detect rotation of the magnet [the 
Regarding claim 3, Kurimoto teaches the rotation operation device according to claim 2, wherein the first magnetic body [905] has a first connection portion connecting the first tooth portions [the solid part that connects elements 905A, fig. 8A], and wherein an inner diameter of the magnet [the diameter inside the circle 902] is larger than an outer diameter of the first connection portion [the diameter inside the circle 902 is larger than the outer diameter of the solid part, fig. 8A].
Regarding claim 5, Kurimoto teaches the rotation operation device according to claim 3, wherein a space where there are no first tooth portions is defined in the first magnetic body [fig. 8C shows a space where there are no first tooth portions is defined in the first magnetic body 905], and wherein the rotation detection section [611/ 612] is disposed in the space defined in the first magnetic body [fig. 8C shows elements 611/ 612 are disposed in the space defined in the first magnetic body].
Regarding claim 6, Kurimoto teaches the rotation operation device according to claim 5, wherein the first magnetic body [905] and the rotation detection section [611/ 612] are disposed on a same surface side [the side faces elements 903/ 904] of the magnet [902, fig. 6].
Regarding claim 18, Kurimoto teaches the rotation operation device according to claim 2, wherein the rotation detection section includes a Hall element that detects a change in the magnetic field caused by rotation of the magnet [the attached translation discloses that the two Hall ICs 611 and 612 of the permanent magnet 902 and the Hall IC unit 610 shown in FIG. 6 
Regarding claim 19, Kurimoto teaches an electronic apparatus comprising: the rotation operation device according to claim 2; and a control unit [100] configured to perform processing determined in advance according to rotation of the magnet, which is detected by the rotation detection section [the attached translation discloses that the two Hall ICs 611 and 612 of the permanent magnet 902 and the Hall IC unit 610 shown in FIG. 6 constitute a detection unit 995 that detects the rotation speed and rotation direction of the setting dial. When a medical worker rotates the setting dial 901, the Hall ICs 611 and 612, which are a pair of magnetic detection sensors of the detection unit 995, detect changes in the magnetic force of the permanent magnet 902, and will be described later with reference to FIG. Two different sensor output waveforms H1, H2 shown in A) are generated. These sensor output waveforms H1 and H2 are counted by the counter circuit of the control unit 100 shown in FIG. 4, so that the rotation speed and rotation direction of the setting dial 901 can be detected with a simple structure].
Regarding claim 20, Kurimoto teaches the electronic apparatus according to claim 19, wherein at least part of the rotation operation member [901] is exposed from an exterior of the electronic apparatus [fig. 5].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4/ 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. JP 2012187202 A [Kurimoto] as applied to claim 1 above, and further in view of Matsuo et al. JP 2007257996 A [Matsuo].
Regarding claim 4, Kurimoto teaches the rotation operation device according to claim 2, wherein the first magnetic body has a first connection portion connecting the first tooth portions [the solid part that connects elements 905A, fig. 8A], and wherein an outer diameter of the magnet is smaller than an inner diameter of the first connection portion.
Kurimoto discloses the claimed invention except for the first magnetic body has a first connection portion connecting the first tooth portions, and wherein an outer diameter of the magnet is smaller than an inner diameter of the first connection portion. 
Matsuo teaches that a first magnetic body [13, fig. 5] has a first connection portion [the connection between elements 14] connecting tooth portions [14], and wherein an outer diameter of the magnet [the outer diameter of element 6 extended to the perimeter of element 6] is smaller than an inner diameter of the first connection portion [the diameter separated from the magnet diameter by the gap G, fig. 5]
 It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to modify the dimeters of the magnet and the connection portion as taught by Matsuo, since Matsuo states that an attractive magnetic force can be generated between the 
Regarding claim 21, Kurimoto discloses the claimed invention except for the intended use of the operation device [wherein the electronic apparatus is an image capture apparatus that acquires an image by performing image capture of an object, and wherein the rotation operation device is used at least when setting image capture conditions of the image capture apparatus]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the operation device in an image capture device since it was known in the art that such operation device is used in digital cameras to perform images-taken functions.
Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837